Exhibit 10.1

 

Form of Exchange Agreement

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of the 10th day of
August 2017, by and between InVivo Therapeutics Holdings Corp., a Nevada
corporation (the “Company”), and the holder signatory hereto (the “Holder”).

 

WHEREAS, the Holder holds warrants to purchase up to that number of shares of
common stock of the Company, $0.00001 par value per share (the “Common Stock”),
set forth on the signature page hereto, which were issued on May 9, 2014
(collectively, the “Warrants”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company and the Holder have agreed to exchange the
Warrants for 3.5 shares of Common Stock for each share of Common Stock subject
to the Warrants (the “Shares”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.                                      Definitions.  In addition to the terms
defined elsewhere in this Agreement, for all purposes of this Agreement, the
following terms have the meanings set forth in this Section 1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Wilmer Cutler Pickering Hale and Dorr LLP, with offices
located at 60 State Street, Boston, Massachusetts 02109.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

2.                                      Exchange. On the date hereof, subject to
the terms and conditions of this Agreement, the Company agrees to issue to the
Holder the Shares in exchange for the Warrants held by the Holder as of the date
hereof and as set forth in the Holder’s signature page attached hereto.  Subject
to the conditions set forth below, the Exchange shall take place at the offices
of Wilmer Cutler Pickering Hale and Dorr LLP (the “Closing”).  At the Closing,
the following transactions shall occur (such transactions in this Section 2, the
“Exchange”):

 

2.1                               At the Closing, the Company shall credit the
number of Shares set forth on each Holder’s signature page to the Holder or its
designee’s balance account with the Depository Trust Company (“DTC”) in
accordance with the DTC instructions delivered by the Holder to the Company on
or prior to the Closing and the Holder shall deliver to the Company its Warrants
promptly following the Closing.  Upon receipt of the Shares in accordance with
this Section 2.1, all of the Holder’s rights under the Warrants shall be
extinguished and the Warrants shall be cancelled and be of no further force or
effect.

 

2.2                               At the Closing, the Holder shall be deemed for
all corporate purposes to have become the holder of record of its respective
Shares, irrespective of the date such Shares are delivered to the Holder in
accordance herewith. As used herein, “Trading Day” means any day on which the
Common Stock is traded on the NASDAQ Global Market, or, if the NASDAQ Global
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

 

2.3                               Each party hereto on behalf of itself and its
Affiliates (collectively, the “Releasing Parties”) hereby unconditionally
release and forever discharge the other party hereto, including, but not limited
to, all of such other party’s present and former subsidiaries, affiliate
companies, shareholders, officers, directors, employees, attorneys and agents,
from any and all causes of action, demands, claims, contracts, encumbrances,
liabilities, obligations, expenses, losses, and rights of every nature and
description, whether arising or pleaded in law or in equity, under contract,
statute, tort or otherwise, whether known or unknown, whether accrued,
potential, inchoate, liquidated, contingent or actual, asserted or that might
have been asserted which the Releasing Parties now have, have ever had or may
hereafter have, accruing or arising contemporaneously with, or before the date
hereof, based upon or arising out of the Warrants. For the avoidance of doubt,
this mutual release shall not release any Releasing Party of its obligations, if
any, under this Agreement, in connection with the Shares or any other agreement
by and between the Company and the Holder.

 

2.4                               The Company and the Holder shall execute
and/or deliver such other documents and agreements as are customary and
reasonably necessary to effectuate the Exchange.

 

2

--------------------------------------------------------------------------------


 

3.                                      Closing Conditions.

 

3.1                               Conditions to Holder’s Obligations. The
obligation of the Holder to consummate the Exchange is subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:

 

(a)                                 Representations and Warranties. The
representations and warranties of the Company contained in this Agreement shall
be true and correct in all material respects as of the date hereof.

 

(b)                                 Issuance of Securities. At the Closing, the
Company shall issue the Shares to the Holder’s or its designee’s balance account
with DTC in accordance with the DTC instructions delivered by the Holder to the
Company on or prior to the Closing.

 

(c)                                  No Actions. No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any court, governmental agency or authority or legislative
body to enjoin, restrain, prohibit or obtain substantial damages in respect of,
this Agreement or the consummation of the transactions contemplated by this
Agreement.

 

(d)                                 Documents. All documents and instruments
incident to the Exchange shall be satisfactory in substance and form to the
Holder, and the Holder shall have received all such counterpart originals or
certified or other copies of such documents as they may reasonably request.

 

(e)                                  Listing of Shares.  The Company shall have
secured the listing or designation for quotation (as applicable) of all of the
Shares, upon each national securities exchange and automated quotation system,
if any, upon which the shares of Common Stock are then listed or designated for
quotation (as applicable).

 

3.2                               Conditions to the Company’s Obligations. The
obligation of the Company to consummate the Exchange is subject to the
fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:

 

(a)                                 Representations and Warranties. The
representations and warranties of the Holder contained in this Agreement shall
be true and correct in all material respects as of the date hereof.

 

(b)                                 No Actions. No action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before any court, governmental agency or authority or legislative
body to enjoin, restrain, prohibit, or obtain substantial damages in respect of,
this Agreement or the consummation of the transactions contemplated by this
Agreement.

 

(c)                                  Documents. All documents and instruments
incident to such transactions shall be satisfactory in substance and form to the
Company and the Company shall have received all such counterpart originals or
certified or other copies of such documents as the Company may reasonably
request.

 

3

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties of the
Company. The Company hereby represents and warrants the Holder that:

 

4.1                               Organization and Qualification.  The Company
and each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any Subsidiary is in
violation nor default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents. 
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the condition, financial or
otherwise, or in the earnings or business affairs of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

4.2                               Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement, including but not limited to the
Exchange.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

4.3                               Valid Issuance of the Securities. The Shares
when issued and delivered in accordance with the terms of this Agreement, for
the consideration expressed herein, will be duly authorized and validly issued,
fully paid and non­assessable and free from all Liens (as defined below) with
respect to the issue thereof, and the Holder is entitled to all rights accorded
to a holder of Common Stock. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement.  The Shares issued in exchange for the Warrants are freely
tradeable without the need for registration under the Securities Act and shall
not bear any restrictive legend under the Securities Act.

 

4.4                               Consents; Waivers.  No consent, waiver,
approval or authority of any nature, or other formal action, by any Person, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein and therein.

 

4

--------------------------------------------------------------------------------


 

4.5                               Acknowledgment Regarding Holder’s Exchange for
Shares. The Company acknowledges and agrees that the Holder is acting solely in
an arm’s length capacity with respect to this Agreement and the transactions
contemplated hereby and that the Holder is not (i) an officer or director of the
Company, (ii) an “affiliate” of the Company (as defined in Rule 144 promulgated
under the Securities Act), or (iii) to the knowledge of the Company, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended).
The Company further acknowledges that the Holder is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby, and any advice given by
the Holder or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Holder’s acceptance of the Shares. The Company further represents to the Holder
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.

 

4.6                               No Group. The Company acknowledges that, to
the Company’s knowledge, the Holder is acting independently in connection with
this Agreement and the transactions contemplated hereby, and is not acting as
part of a “group” as such term is defined under Section 13(d) of the Securities
Act and the rules and regulations promulgated thereunder.

 

4.7                               Disclosure.  Except with respect to the
material terms and conditions of the transactions contemplated by this
Agreement, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Holder or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information. The Company understands and confirms that the Holder will
rely on the foregoing representations in effecting the transactions herein.

 

4.8                               No Commission Paid. Neither the Company nor
any of its Affiliates nor any person acting on behalf of or for the benefit of
any of the foregoing, has paid or given, or agreed to pay or give, directly or
indirectly, any commission or other remuneration (within the meaning of
Section 3(a)(9) of the Securities Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder) for soliciting the
Exchange.

 

5.                                      Representations and Warranties of the
Holder. The Holder hereby represents, warrants and covenants that:

 

5.1                               Authorization. The Holder has full power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.

 

5.2                               Information. The Holder and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and materials relating to the offer and issuance
of the Securities which have been requested by the Holder.  The Holder has had
the opportunity to review the Company’s filings with the Securities and Exchange
Commission.  The Holder and its advisors, if any, have been afforded the
opportunity

 

5

--------------------------------------------------------------------------------


 

to ask questions of the Company. Neither such inquiries nor any other due
diligence investigations conducted by the Holder or its advisors, if any, or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. The Holder
understands that its investment in the Securities involves a high degree of
risk.  The Holder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Holder is relying solely on its own accounting,
legal and tax advisors, and not on any statements of the Company or any of its
agents or representatives, for such accounting, legal and tax advice with
respect to its acquisition of the Shares and the transactions contemplated by
this Agreement.

 

5.3                               No Governmental Review. The Holder understands
that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Shares or the fairness or suitability of the investment in the Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares.

 

5.4                               Validity; Enforcement; No Conflicts. This
Agreement to which the Holder is a party has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Holder of this
Agreement to which the Holder is a party and the consummation by the Holder of
the transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Holder or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Holder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Holder, except in the case of clause
(ii) above, for such conflicts, defaults or rights which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.

 

5.5                               Ownership of Warrants. The Holder owns and
holds, beneficially and of record, the entire right, title, and interest in and
to the Warrants set forth on the signature page hereto free and clear of all
rights and Liens (as defined below).  The Holder has full power and authority to
transfer and dispose of the Warrants to the Company free and clear of any right
or Lien.  Other than the transactions contemplated by this Agreement, there is
no outstanding vote, plan, pending proposal, or other right, of any Person to
acquire all or any part of the Warrants or any shares of Common Stock issuable
upon exercise the Warrants. As used herein, “Liens” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or

 

6

--------------------------------------------------------------------------------


 

arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future.

 

5.6                               Offer Exempt from Registration. The Holder
acknowledges that the offer, sale, issuance and delivery of the Shares to the
Holder is intended to be exempt from registration under the Securities Act, by
virtue of Section 3(a)(9) thereof and the Holder understands that the Shares may
be sold or transferred only in compliance with all federal and applicable state
securities laws.

 

5.7                               No Commission Paid. Neither the Holder nor any
of its Affiliates nor any person acting on behalf of or for the benefit of any
of the foregoing, has paid or given, or agreed to pay or give, directly or
indirectly, any commission or other remuneration (within the meaning of
Section 3(a)(9) of the Securities Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder) for soliciting the
Exchange.

 

6.                                      Additional Covenants.

 

6.1                               Disclosure. The Company shall, on or before
9:30 a.m., New York City time, on the date of this Agreement, issue a Current
Report on Form 8-K (collectively, the “8-K Filing”) disclosing all material
terms of the transactions contemplated hereby. From and after the issuance of
the 8-K Filing, the Holder shall not be in possession of any material, nonpublic
information received from the Company or any of its respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing. The
Company shall not, and shall cause its officers, directors, employees and
agents, not to, provide the Holder with any material, nonpublic information
regarding the Company from and after the filing of the 8-K Filing without the
express written consent of the Holder. The Company shall not disclose the name
of any Holder in any filing, announcement, release or otherwise, unless such
disclosure is required by law or regulation.  In addition, effective upon the
filing of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, shall terminate.

 

6.2                               Listing. The Company shall use its best
efforts to maintain the listing or designation for quotation (as applicable) of
all of the Shares upon each national securities exchange and automated quotation
system on which the Common Stock is currently listed or designated while such
securities are outstanding. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.2.

 

6.3                               Characteristics.  The parties acknowledge and
agree that in accordance with Section 3(a)(9) of the Securities Act, the Shares
issued in exchange for the Warrants take on the characteristics of such
Warrants, which were registered under the Securities Act, and the Company agrees
not to take a position to the contrary.

 

6.4                               Subsequent Equity Sales.  From the date hereof
until 30 days after the Closing, neither the Company nor any Subsidiary shall
issue, enter into any agreement to issue or announce the issuance or proposed
issuance of any shares of Common Stock or Common Stock

 

7

--------------------------------------------------------------------------------


 

Equivalents, other than pursuant to the exercise of employee stock options under
the Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act.

 

6.5                               Blue Sky. The Company shall make all filings
and reports relating to the Exchange required under applicable securities or
“Blue Sky” laws of the states of the United States following the date hereof, if
any.

 

6.6                               Fees and Expenses.   Each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

7.                                      Miscellaneous.

 

7.1                               Successors and Assigns. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and the respective successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.2                               Governing Law; Jurisdiction; Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state or federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

8

--------------------------------------------------------------------------------


 

7.3                               Titles and Subtitles. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

7.4                               Notices. Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party) or by electronic mail; or
(iii) one Business Day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses,
facsimile numbers and email addresses for such communications shall be:

 

If to the Company:

 

InVivo Therapeutics Holdings Corp., One Kendall Square, Suite B14402, Cambridge,
Massachusetts 02139, Attention: Mark D. Perrin (facsimile: (617) 863-5501)

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston,
Massachusetts 02109, Attention: Rosemary G. Reilly (facsimile: (617) 526-5000)

 

If to the Holder, to its address, email address set forth on its signature
page hereto,

 

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

7.5                               Finder’s Fees. Each party represents that it
neither is nor will be obligated for any finders’ fee or commission in
connection with this transaction.

 

7.6                               Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holder. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon the Holder and the Company, provided that no such amendment shall be
binding on a holder that does not consent thereto to the extent such amendment
treats such party differently than any party that does consent thereto.

 

9

--------------------------------------------------------------------------------


 

7.7                               Severability. If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

7.8                               Entire Agreement. This Agreement represents
the entire agreement and understanding between the parties concerning the
Exchange and the other matters described herein and therein and supersedes and
replaces any and all prior agreements and understandings solely with respect to
the subject matter hereof and thereof.

 

7.9                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

7.10                        Interpretation.  Unless the context of this
Agreement clearly requires otherwise, (a) references to the plural include the
singular, the singular the plural, the part the whole, (b) references to any
gender include all genders, (c) “including” has the inclusive meaning frequently
identified with the phrase “but not limited to” and (d) references to
“hereunder” or “herein” relate to this Agreement.

 

7.11                        No Third Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

 

7.12                        Further Assurances.  Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

7.13                        No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

 

THE COMPANY

 

 

 

INVIVO THERAPEUTICS HOLDINGS CORP.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

[HOLDER SIGNATURE PAGES TO NVIV EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

HOLDER

 

Name of Holder:

 

Signature of Authorized Signatory of Holder:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Email Address of Authorized Signatory:

 

Facsimile Number of Authorized Signatory:

 

Address for Notice to Holder:

 

 

 

Address for Delivery of Shares to Holder (if not same as address for notice):

 

 

 

Warrants Surrendered:

 

Shares to be Received:

 

[SIGNATURE PAGES CONTINUE]

 

12

--------------------------------------------------------------------------------